Exhibit 10.2



M E M O R A N D U M


TO:
LTIP Participant
 
 
FROM:
Compensation Committee
 
 
DATE:
March ___, 2016
 
 
RE:
Long Term Incentive Plan
 
 

            
You have been selected to participate in the LKQ Corporation Long Term Incentive
Plan (“LTIP”) for the 2016 to 2018 Performance Period. The potential payout
under your award is subject to all of the terms and conditions set forth in this
memorandum and in the LTIP (a copy of which is attached to this memorandum). In
the event of any inconsistency between the terms and conditions of the LTIP and
this memorandum, the terms and conditions of the LTIP shall control.


Performance Period:
January 1, 2016 to December 31, 2018



Award Components:
See the attached Award Component Matrix



Each of diluted earnings per share, revenue and return on equity shall be
increased to the extent that it was reduced in accordance with GAAP by
objectively determinable amounts (in a manner consistent with Section 162(m) of
the Internal Revenue Code), in each case due to:
 
1.    A change in accounting policy or GAAP;    
2.    Dispositions of assets or businesses;    
3.    Asset impairments;    
4.    Amounts incurred in connection with any financing;    
5.    Losses on interest rate swaps resulting from mark to    
market adjustments or discontinuing hedges;    
6.    Board approved restructuring, acquisition or similar charges    
including but not limited to charges in conjunction with    
or in anticipation of an acquisition;    
7.    Losses related to environmental, legal, product liability    
or other contingencies;    
8.    Changes in tax laws;    
9.    A Board approved divestiture of a material business (i.e.    
the performance goals will be adjusted to account for the    
divestiture, including, if appropriate, the pro-rata effect    
of targeted improvements);                             
10.    Changes in contingent consideration liabilities;
11.    Losses from discontinued operations;
12.    Amortization expense related to acquired intangible assets; and
13.    Other extraordinary, unusual or infrequently occurring
items as specifically disclosed in the Company's
financial statements or filings under the Securities
Exchange Act of 1934.





--------------------------------------------------------------------------------





In addition, the Compensation Committee shall adjust the Award Components or
other features of the award (a) that relate to the value or number of the shares
of common stock of the Company to reflect any stock dividend, stock split,
recapitalization, combination or exchange of shares, or other similar changes in
such stock, and (b) to account for changes in the value of foreign currencies of
countries in which we operate versus the U.S. dollar (using the 2015 average
respective exchange rates of CAD .7836, EUR 1.1104 and GBP 1.5289).


Notwithstanding the foregoing, the Compensation Committee, in its sole
discretion, may reduce the actual award payable to you below that which
otherwise would be payable pursuant to the Award Component or may eliminate the
actual award.



